Citation Nr: 0203753	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus, including bulging talus, hammertoes and 
hallux valgus.  


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from November 1956 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted the veteran 
entitlement to service connection for bilateral pes planus, 
including bulging of the talus, hammertoes and hallux valgus, 
and assigned the disability a 30 percent rating.  

In June 2001, VA received the veteran's notice of his 
dissatisfaction with the 30 percent rating assigned his 
service connected bilateral pes planus, effective from the 
date of the award of service connection, November 15, 1990, 
the date of the receipt of his reopened claim.  As a result 
of the above-mentioned decision, the 30 percent rating has, 
in effect, become the initial rating for the veteran's 
service-connected bilateral pes planus; therefore, the Board 
has recharacterized the issue as involving the propriety of 
the assignment of the initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In January 2002, the veteran and his son testified at a 
personal hearing held at the RO in Pittsburgh, Pennsylvania, 
before the undersigned Member of the Board.  During a 
prehearing conference, the veteran indicated that his is also 
seeking an effective date earlier than the date of the 
initial rating, November 15, 1990, for service connection for 
his bilateral pes planus.  He was advised by the undersigned 
that that issue was not before the Board at this time and it 
is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's bilateral pes planus, with bulging talus, 
hammertoes and hallux valgus, is manifested by complaints of 
bilateral lower extremity pain and objective evidence (noted 
prior to left below the knee amputation and amputation of the 
toes on the right foot, due to diabetic complications), 
bilateral marked deformity, accentuated pain on manipulation, 
and characteristic callosities.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for bilateral pes planus, with bulging talus, 
hammertoes and hallux valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.27, 4.41, 4.71a 
Diagnostic Code 5276 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the veteran's case, the Board finds that the July 2001 
Statement of the Case, provided to the veteran, specifically 
satisfies the requirement at § 5103 of the liberalizing 
statute in that it clearly notifies the veteran of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  
Additionally, the veteran testified at a personal hearing 
held before the undersigned.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

VA received the veteran's original claim for entitlement to 
service connection for his bilateral foot condition in April 
1984, which the RO denied in August 1984.  He appealed and, 
in September 1985, the Board found that the bilateral foot 
condition preexisted service and was not aggravated by 
service, and thus denied his appeal.  The veteran 
subsequently attempted to reopen his claim, which the Board 
denied in September 1987 and August 1989, on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  

On November 15, 1990, VA received the veteran's application 
to reopen his claim for entitlement to service connection for 
his bilateral foot condition.  In October 1998, the Board 
found that new and material evidence had been submitted 
warranting reopening the claim and remanded the case to the 
RO for further development.  Following the development, the 
RO denied the claim and the veteran appealed.  In January 
2001, the Board granted the veteran entitlement to service 
connection for bilateral pes planus and the RO, in a May 2001 
implementing decision, awarded the benefit and assigned the 
disability a 30 percent rating, effective from November 15, 
1990, the date of receipt of the veteran's application to 
reopen the claim.  

In a medical statement of August 1988, a private podiatrist 
related that he had seen the veteran in January 1988 for an 
ulcer submetatarsal head toe on his left foot and an 
ulceration about the distal aspect of his left third toe, 
secondary to a diabetic neuropathy.  At the time, he was 
post-operative an amputation of his left third toe as a 
result of an infection.  On examination, pes valgo planus 
foot type, bilaterally, was revealed.  There was a bunion 
with an associated hallux abducto valgus deformity, 
bilaterally.  His lesser toes were hammered in nature and 
dorsally contracted at the metatarsal phalangeal joint, 
bilaterally.  His resting calcaneal stance position was 
everted and there was a significant rearfoot and forefoot 
frontal plane varus deformity.  

In an October 1990 private medical statement, the doctor 
related that the veteran had a history of Type I diabetes 
mellitus, early renal failure and intermittent hypertension.  
In addition, the veteran had a long-standing history of 
problems regarding his feet, which included calluses and pes 
planus, as well as other foot deformities, secondary to his 
foot deformities and diabetes mellitus.  

A private podiatry evaluation of the veteran, dated in March 
1991, shows that the veteran walked and stood excessively 
abducted, with shoes revealing excessive lateral wear as well 
as distortion due to gross foot deformity.  His gait was 
smooth with fair to good weight transference from heel to 
toe, but there was minimal propulsion at toe-off.  The skin 
of the plantar surface of both forefeet was thickened with 
diffuse calluses under metatarsal heads 2, 3, 4 of the right 
foot, and 3 and 5 of the left foot.  The calluses were 
prominent and had become intractable.  There was anterior 
displacement of the plantar fat pad, with no protective 
padding under the involved metatarsal heads.  There were 
multiple rigid deformities of the fore part of both feet 
noted grossly and on radiographs.  The right foot had 
moderate pes valgus with low arch of the rear and midfoot, 
moderate metatarsal adductus and rigid contractures of toes 1 
through 5.  Metatarsals 2, 3, 4 were rigidly plantar flexed.  
The left foot had more severe pes valgus, with a low arch, 
moderate metatarsal adductus, with also a metatarsal primus 
adductus and hallux valgus deformity, which was not present 
on the right.  The hallux was elevated off the floor.  The 
2nd digit had been amputated mid shaft at the proximal 
phalanx.  The 3rd digit was a rigid mallet toe with 
contracture at the distal joint.  The 4th metatarsal head had 
been amputated and the 4th digit was subluxed laterally.  The 
5th digit was subluxed medially.  There was not a normal 
parabola of the forefoot due to the 4th metatarsal 
amputation.  The examining podiatrist noted that all of the 
veteran's foot deformities were complicated by his diabetes 
condition in that there was a reduction of blood flow and a 
reduction in normal sensory neurological function, as well as 
autonomic nerve function of the lower extremities.  He 
further opined that the nerve changes may also have 
contributed to the amount of forefoot deformity present, and 
that the veteran's bilateral foot conditions would lead to 
probable ulcerations and likely additional amputation of 
parts of the lower extremities without very good diabetic 
control and preventive foot care.  

Private hospital and outpatient treatment records for 1992 
through 1993 show that he was seen for diabetic complications 
and renal failure.  In September 1992, he underwent a left 
below the knee amputation due to advanced diabetic infection 
with osteomyelitis.  From September to December 1993, he 
underwent amputation of the toes on his right foot, due to 
non-healing ulcers and gangrene.  

In June 2000, VA received copies of the veteran's Social 
Security Administration records, including numerous medical 
examination reports.  These show that he was awarded 
disability benefits in August 1984, effective from July 1983, 
due to severe cellulitis of the left foot, status post 
osteomyelitis of the left foot, diabetes mellitus, and 
peripheral neuropathy.  Medical review, conducted in May 
1990, shows that he was disabled primarily because of 
diabetes and secondarily due to peripheral neuropathy.  His 
Social Security disability eligibility was periodically 
reviewed and continued over the years.  

Initial Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran's bilateral pes planus, with bulging talus, 
hammertoes and hallux valgus, is rated under conditions 
affecting the musculoskeletal system in VA's Schedule for 
Rating Disabilities, specifically under Diagnostic Code 5276 
for acquired flat foot.  See 38 C.F.R. § 4.71a.  This code 
provides that severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indications 
of swelling on use, and characteristic callosities warrants a 
30 percent rating.  Pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances, warrants a 50 
percent rating.  Id.  

The medical evidence of record, particularly those dated 
since the late 1980's, pertains primarily to complications 
due to diabetes mellitus.  Further, the veteran underwent 
below the knee amputation of his left extremity in 1992 and 
amputation of the toes on his right foot in 1993.  These 
procedures were performed secondary to diabetic 
complications.  Nonetheless, the medical records, in the 
early 1990's, prior to those procedures, show that his 
service-connected bilateral pes planus has been appropriately 
rated 30 percent disabling.  The numerous medical records do 
not show such severity as to warrant a higher rating (50 
percent) under Diagnostic Code 5276, in the absence of 
objective medical evidence showing pronounced pes planus with 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  The veteran has experienced severe bilateral 
foot problems for many years; however, medical opinions have 
consistently offered that the primary cause of those problems 
has been due to diabetic complications and not his pes planus 
(with bulging talus, hammertoes and hallux valgus).  

In addition to the Board's consideration of Diagnostic Code 
5276, the only possibility for a higher disability evaluation 
would be under Diagnostic Code 5278, pertaining to claw foot 
(pes cavus), which is not present in this case.  See 
38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Also, in evaluating 
musculoskeletal disabilities, the Board must consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board has considered such functional loss in the 
veteran's case; however, in the absence of medical evidence 
showing greater severity of his bilateral pes planus, with 
bulging talus, hammertoes and hallux valgus, a higher rating 
than the currently assigned 30 percent is not warranted from 
the effective date of the initial award of service connection 
for his bilateral pes planus.  Under the circumstances, a 30 
percent rating under Diagnostic Code 5276 fully comports with 
the applicable schedular criteria.  

The Board notes that the RO has effectively considered the 
appropriateness of its initial evaluation for bilateral pes 
planus, with bulging talus, hammertoes and hallux valgus, 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
present level of the veteran's bilateral pes planus at any 
stage since the effective date of the award of service 
connection for that disability.  In this regard, the Board 
notes that, although he has been hospitalized and undergone 
numerous procedures on his lower extremities, to include a 
below the left knee amputation and amputation of the toes on 
his right foot, and that he has received Social Security 
disability benefits for many years, his lower extremity 
conditions have been proscribed primarily to his nonservice-
connected diabetes and peripheral neuropathy, not to his 
service-connected bilateral pes planus.  Hence, the medical 
evidence does not reflect that the veteran's service-
connected pes planus, in and of itself, has caused him to 
undergone prolonged hospitalization or that the bilateral 
disability has caused marked (emphasis added) interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  


ORDER

As the assignment of an initial rating of 30 percent rating 
for bilateral pes planus, with bulging talus, hammertoes and 
hallux valgus, was proper; a higher evaluation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

